                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION - DETROIT

IN RE: ROBERT MISIAK                                        Chapter 13
       JENNIFER LYNN MISIAK                                 Case No: 14-53778-pjs
              Debtor                                        Hon. Phillip J. Shefferly

______________________________________/

                  DEBTOR’S PROPOSED PLAN MODIFICATION

  NOW COME THE Debtors, by and through counsel Kostopoulos and Associates,
PLLC and in support of the Proposed Plan Modification, states as follows:

  1.        Debtor(s) filed for Chapter 13 Bankruptcy Protection on August 27, 2014.

  2.        Debtor(s) Plan was confirmed on April 10, 2015. The Debtor(s) confirmed
            plan duration is 60 months.

  3.        Debtor(s) current pay history is at 71%. There currently is a delinquency of
            $32,294.43.

  4.        Income tax refunds are required to be remitted into the Chapter 13 Plan as the
            plan proposes less than a 100% dividend to unsecured creditors.

  5.        Debtors filed their 2016 income tax returns and became entitled to a refund in
            the amount of $5,983.00.

  6.        Debtors filed their 2015 income tax returns and became entitled to a refund in
            the amount of $3,606.00.

  7.        The Debtors incurred expenses as a result of Jennifer Lynn Misiak having a
            medically necessary surgery. As a result of said surgery, Jennifer Lynn
            Misiak was unable to work for a period of time. Debtors used their tax
            refunds funds in an effort to pay household bills for the period of time that
            Jennifer Lynn Misiak was unable to work.

  8.       Debtors wish to excuse their 2015 and 2016 income tax refunds from being
           remitted into the Chapter 13 Plan for these expenses.




       14-53778-pjs   Doc 91   Filed 01/22/19   Entered 01/22/19 13:58:18   Page 1 of 7
9.       The Order Confirming Plan entered on April 10, 2015 requires plan payments
         of $1409.10 semi-monthly, effective November 4, 2018.

10.      Debtors’ request that plan payments be decreased to $757.15 semi-monthly as
         said payment will allow the plan to complete timely.

11.      Amended Schedules I & J will be filed in an effort to substantiate the proposed
         payment.

12.      Debtors’ currently have a plan payment delinquency in the amount of
         $32,294.43. Said delinquency is a result of step plan payments not taking
         effect in a timely manner, as well as difficulty in making plan payments during
         the time that Jennifer Lynn Misiak was unable to work as a result of having
         surgery.

13.      Debtors’ wish to excuse the delinquency in plan payments.

15.      Classes of Creditors will be affected as follows:
                A. Class 3: No impact on any Creditor in Class 3 as there are none
                     in this case.
                B. Class 4: No impact on any Creditor in Class 4 as they shall
                     continue to be paid through the Chapter 13 Plan.
                C. Class 5: No impact on any Creditor in Class 5 as there are none
                     in this case.
                D. Class 6: No impact on any Creditor in Class 6 as there are none in
                     this case.
                E. Class 7: No impact on any Creditor in Class 7 as they shall
                     continue to be paid through the Chapter 13 Plan.
                F. Class 8: No impact on any Creditor in Class 8 as there are none in
                     this case.
                G. Class 9: No impact on any Creditor in Class 9 as they shall
                     continue to receive the confirmed base amount.

11.          A plan calculation has been attached (Exhibit C).




     14-53778-pjs   Doc 91   Filed 01/22/19   Entered 01/22/19 13:58:18   Page 2 of 7
WHEREFORE the debtor prays this honorable court grant this proposed plan
modification.

 Date: January 22, 2019                /s/ A Rita Kostopoulos
                                      A. Rita Kostopoulos (P63178)
                                      Kostopoulos & Assoc., PLLC
                                      Attorneys for Debtor
                                      31201 Chicago Road South, Suite C-102
                                      Warren, MI 48093
                                      (586) 574-0916
                                      law@kostopouloslawyers.com




     14-53778-pjs   Doc 91   Filed 01/22/19   Entered 01/22/19 13:58:18   Page 3 of 7
                                       United States Bankruptcy Court
                                        Eastern District of Michigan
                                             Southern Division


In re:
IN RE: ROBERT MISIAK                                     Chapter 13
        JENNIFER LYNN MISIAK                             Case No: 14-53778-pjs
                Debtor                                   Hon. Phillip J. Shefferly


_________________________________/


                 Notice of Deadline to Object to Proposed Chapter 13 Plan Modification


   The deadline to file an objection to the attached proposed chapter 13 plan modification is 21 days
after service.

   If no timely responses are filed to a proposed post-confirmation plan modification, the proponent may
file a certificate of no response and request entry of an order approving the plan modification.

   If a timely objection is filed, the Court will set the matter for hearing and give notice of the hearing to
the debtor, the proponent of the plan modification, the trustee and any objecting parties. In that event,
the plan modification will become effective when the Court enters an order overruling or resolving all
objections.

   Objections to the attached proposed chapter 13 plan modification shall be served on the following:

                A Rita Kostopoulos, 31201 Chicago Rd. S., Ste. C-102, Warren, MI 48093

                David Wm. Ruskin, 26555 Evergreen, Ste. 1100, Southfield, MI 48076


                                                 /S/ A RITA KOSTOPOULOS
                                                 A Rita Kostopoulos (P63178)
                                                 Kostopoulos & Associates, PLLC
                                                 Attorney for Debtors
                                                 31201 Chicago Rd. S., Ste. C-102
                                                 Warren, MI 48093
                                                 (586) 574-0916
Date: 1/22/19




      14-53778-pjs       Doc 91      Filed 01/22/19       Entered 01/22/19 13:58:18      Page 4 of 7
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

IN RE: ROBERT MISIAK                                          Chapter 13
       JENNIFER LYNN MISIAK                                   Case No: 14-53778-pjs
              Debtor                                          Hon. Phillip J. Shefferly

     Debtors,
______________________________________/

                        ORDER ALLOWING PLAN MODIFICATION

       Debtor having filed a Notice of Plan Modification and no Objections having been
filed; and the Court being fully advised:

IT IS HEREBY ORDERED:

    1.      Debtors’ obligation to remit 2015 and 2016 Tax Refunds to the Chapter 13 Plan
            is excused.

    2.      Debtors’ Chapter 13 Plan payment shall be decreased to $757.15 semi-monthly,
            effective 1/22/19.

    3.      Debtors’ Chapter 13 Plan payment delinquency in the amount of $32,294.43
            shall be excused.

    2.      In all other respects, the terms and conditions of the original confirmed plan
            shall remain in full force and effect.


                                           Exhibit A
.




         14-53778-pjs   Doc 91   Filed 01/22/19   Entered 01/22/19 13:58:18   Page 5 of 7
                                                    ATTACHMENT 2

                                          CHAPTER 13 MODEL WORKSHEET
                                      LOCAL BANKRUPTCY RULE 3015-1(B)(2 E.D.M.)
1.    Length of Plan is                               60         months

2.    Initial Plan Payment:
     $0.00 per month x 60 months = $0.00 (subtotal)

      Additional
3.    Payments:           $                  per=

4.    Lump Sums:                                                                                          $0.00

5.    Total to be paid into Plan (total of lines 2 through 4)                                             $0.00

6.    Estimated Disbursements other than to Class 9 General Unsecured Creditors

      a. Estimated trustee's fees                                                 $0.00

      b. Estimated Attorney Fees and costs through
         confirmation of plan                                                     $0.00

      c. Estimated Attorney Fees and costs Post-confirmation
         through duration of Plan                                                 $0.00

      d. Estimated Fees of Other Professionals                                    $0.00

      e. Total mortgage and other continuing secured debt
         payments                                                                 $0.00

      f. Total non-continuing secured debt payments
         (including interest)                                                     $0.00

      g. Total priority claims                                                    $0.00

      h. Total arrearage claims                                                   $0.00
      Total Disbursements other than to Class 9 General Unsecured Creditors
7.    (Total of lines 6.a through 6.h)                                                             $       0.00

      Funds estimated to be available for Class 9 General Unsecured Creditors
8.    (item 5 minus item 7)                                                                    $           0.00

      Estimated dividend to Class 9 General Unsecured Creditors in Chapter 7proceeding
9.    (see liquidation analysis on page 6)                                                     $           0.00




     14-53778-pjs         Doc 91      Filed 01/22/19            Entered 01/22/19 13:58:18   Page 6 of 7
COMMENTS: SEE ATTACHED PLAN CALCULATION

                                          Exhibit B




     14-53778-pjs   Doc 91   Filed 01/22/19   Entered 01/22/19 13:58:18   Page 7 of 7
